Title: To James Madison from John Graham, 23 September 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 23d. Sepr. 1808.

You will find inclosed a Letter from Mr. Short to me, relating to his Servant, and also one from him to you expressing a Wish that it should be left optional with him to direct the Vessel in which he is to sail, to proceed either to Havre or L’Orient as the circumstances under which she may make the Coast of Europe may render the one or the other most convenient.  In consequence of these Letters I have this day written, to Mr. S. and take the Liberty of sending you a Copy of my Letter  I also send Copies of my Letters to the Collector at Phia. and to the Master of the Dispatch Vessel that you may know what Instructions have been given.  These have gone perhaps rather beyond my authority, but I hope not beyond your Wishes.  With the explanation of them which I have given to Mr. Short they certainly will not meet his the more particularly as he does not wish to sail until next Month  Of course he will await your answer to his request.  This being the Case I submit to you the propriety of transmitting the inclosed Passport to the President the blanks in which can be filled up according to the deviation from the original destination of the vessel, which you may think proper to authorise.  Not having received any instructions as to the Presidents Passport we did not think of it, in time to get it here to go on with the other Papers.  We therefore filled up one of your Official Certificates to answer the purpose  which I was told had been done on a former occasion for a Vessel going to Algiers.  We were unwilling to delay the Vessel as you wished her to Sail as soon as possibly, but as she will be delayed from an other cause Mr. Pleasonton & myself have thought it would be right to send on the Blank Passport.
I inclose two Bills of Exchange the one from Mr. Baker, the other from Mr. Lewis.  The first I bileive is on private Acct, & the other drawn without the sanction of Law, as I understand there is no appropriations for printing the Territorial Laws.  It is noted for non acceptance; but as I thought you would probably take it up for the Honour of the Drawer I have sent it on; I gave a promise however that it should be returned on Thursday for Protest, or be paid  You will therefore be pleased to send it with your Instructions what to do with it, by the first Mail.
I beg to be pardoned for writing to you in such haste & am Most Sincerely & Respectfully Sir Your very Hbl Sert

John Graham

